Citation Nr: 1130741	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

After the case was certified to the Board, the Veteran submitted additional evidence to the RO and waived initial RO consideration of the evidence, this evidence was forwarded to the Board.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).  

In February 2011, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for hearing before a Veterans Law Judge.  In April 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record.  

In characterizing the claim on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996). As regards the claim for service connection for PTSD, the Veteran was previously denied service connection for a psychoneurosis condition in a June 1977 Board decision. At the time of that rating decision, there was a medical finding of phobic neurosis/anxiety neurosis; there was no diagnosis of PTSD.  In September 2006, the Veteran filed his current claim for service connection for PTSD.  As there was no diagnosis of PTSD at the time of the June 1977 Board decision, and the Veteran's current claim is for service connection for PTSD, this constitutes a new claim for service connection, and this matter has been characterized as reflected on the title page.

As a final preliminary matter, the Board is cognizant of the recent decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Here, however, the Board finds that the Veteran only raised a claim of service connection for PTSD and no other psychiatric disorder.  Specifically, the Veteran's September 2006 claim referenced only PTSD, and the Veteran provided information on stressor that he believes led to his PTSD.  Therefore, while the evidence shows that the Veteran has also been diagnosed with a depressive disorder, the Board finds that the Veteran explicitly limited his claim to one for service connection for PTSD, and that is the only psychiatric disorder that will be addressed herein.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

In this case, the Veteran has been diagnosed with PTSD.  The September 2009 VA examination report indicates that the PTSD diagnosis is provisional, pending verification of the claimed stressor.  In this regard, it has been the Veteran's consistent contention that he was traumatized by a severe storm that passed through Mississippi while he was stationed at Keesler Air Force Base in the summer of 1965.  The Board does not question the veracity of the Veteran's report that a severe storm passed through Mississippi during the summer months of 1965 or that the Veteran suffered an intense emotional reaction to the storm.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Under these circumstances, the Board finds that a more contemporaneous VA examination is needed to properly assess whether the Veteran's experiences in a severe storm qualifies as a stressor sufficient enough to produce PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

To ensure that all due process requirements are met, [and that the record before the examiner is complete,] the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate his claim for service connection for PTSD and should specify what evidence VA will provide and what evidence the Veteran is to provide.  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to obtain any additional evidence, to specifically include treatment records from P.G.E, MD of the Panic Anxiety and Depression Center, for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, to specifically include treatment records from P.G.E, MD of the Panic Anxiety and Depression Center, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or doctoral-level psychologist.  The claims file and a separate copy of this remand must be provided to the psychiatrist or psychologist for review, the receipt of which should be acknowledged in the examination report.  Request that the psychiatrist or psychologist review the entire claims file including the service and post-service treatment records and the VA adjudication of a claim for service connection for a psychoneurosis in 1976 and 1977.  Request that the psychiatrist or psychologist perform a mental health assessment of the Veteran with appropriate diagnoses, and provide opinions as follows:  

a.  Request that the psychiatrist or psychologist provide an opinion whether the Veteran's current psychiatric disorder, if any, is a progression of the disorder considered in 1976 and 1977 under an alternative diagnosis or is a separate psychiatric disorder. 

b.  Assuming that the Veteran experienced a violent weather event in the summer of 1965 as he described in statements and hearing testimony, request that the psychiatrist or psychologist provide an opinion  whether the Veteran's experience in the severe storm in the summer of 1965 qualifies as a stressor and, if so, whether this stressor is sufficient to produce PTSD.  The psychiatrist or psychologist should utilize the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the psychiatrist or psychologist must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis.

4.  After completion of the above development, the Veteran's claim of service connection for PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


